                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     TERADATA CORPORATION, et al.,                      Case No. 18-cv-03670-WHO
                                                        Plaintiffs,
                                  11
                                                                                            ORDER GRANTING RELIEF FROM
                                                 v.                                         NON-DISPOSITIVE PRETRIAL
                                  12
Northern District of California




                                                                                            ORDER
 United States District Court




                                  13     SAP SE, et al.,
                                                                                            Re: Dkt. No. 102
                                                        Defendants.
                                  14

                                  15          SAP seeks relief from the Hon. Elizabeth Laporte’s ruling on related discovery disputes.

                                  16   See Disputes at Dkt. Nos. 91, 93; Order at Dkt. No. 102. The key undisputed facts underlying that

                                  17   Order (and the Disputes) are that: (1) on September 4, 2015, the German newspaper Der Spiegel

                                  18   published an article reporting that one of SAP’s internal auditors, later identified as Dr. Thomas

                                  19   Waldbaum, concluded that SAP misappropriated proprietary and confidential information from

                                  20   Teradata that SAP’s engineers obtained during a joint venture (Second Amended Complaint ¶ 50);

                                  21   and (2) in early 2019 disclosures made by Teradata confirmed that Teradata had possession of

                                  22   copies of SAP’s audit-related documents in its possession and that Teradata received those

                                  23   documents from a source at Der Spiegel.

                                  24          In the Disputes raised before Judge Laporte, SAP claimed that the audit-related documents

                                  25   in Teradata’s possession are covered by the attorney-client privilege, and sought an order requiring

                                  26   their return to SAP. Dkt. No. 93. Teradata opposed, arguing that the documents at issue were not

                                  27   privileged (under either German or U.S. law), and even if privileged, the privilege was either

                                  28   waived or subject to the crime-fraud exception. As such, Teradata also sought an order requiring
                                   1   SAP to produce additional documents related to the audit. Dkt. No. 91.

                                   2          Judge Laporte resolved the Disputes by finding that SAP had waived any potentially

                                   3   applicable privilege by failing to take reasonable steps to investigate what documents Der Spiegel

                                   4   had and to recover the documents from Der Spiegel. Dkt. No. 102. Reaching an issue not briefed

                                   5   by the parties, Judge Laporte also concluded that SAP’s waiver effectuated a broad subject-matter

                                   6   waiver so that SAP was required to produce additional audit-related documents in its possession.

                                   7   Id.

                                   8          In finding waiver, the only case Judge Laporte relied on was United States v. de la Jara,

                                   9   973 F.2d 746 (9th Cir. 1992). There, the Ninth Circuit held that a criminal defendant whose

                                  10   attorney-client privileged information was seized by law enforcement executing search warrants

                                  11   failed “to pursue all reasonable means of preserving the confidentiality of the privileged matter,”

                                  12   for example by filing a motion to suppress or a motion to return evidence, “during the six month
Northern District of California
 United States District Court




                                  13   interlude between its seizure and introduction into evidence.” Id. at 750. In those circumstances,

                                  14   the district court did not abuse its discretion in concluding that the privilege had been waived by

                                  15   the defendant’s inaction.1

                                  16          However, de la Jara’s rationale and import has been limited by courts, including at least

                                  17   one district court in the Ninth Circuit, to situations where the involuntary disclosure is made in

                                  18   connection with an investigation or other legal proceeding as in de la Jara. See, e.g., S.E.C. v.

                                  19   Lavin, 111 F.3d 921, 931 (D.C. Cir. 1997) (recognizing that “[r]ules of privilege are designed to

                                  20   afford its holder the right to protect himself or herself against the use of privileged materials in

                                  21   legal proceedings”); see also Fodor v. Blakey, CV1108496MMMRZX, 2012 WL 12893986, at *8

                                  22   (C.D. Cal. Dec. 31, 2012) (noting the de la Jara “court did not find that failing to object to the

                                  23   disclosure of a marital communication in a non-courtroom setting waives the privilege” and

                                  24   refusing to find waiver where nothing in the record suggested that defendant knew “litigation was

                                  25
                                       1
                                  26    The Order at issue also cited to ADR Tr. Corp. v. Dean, 813 F. Supp. 1426 (D. Ariz. 1993).
                                       There, an unexplained disclosure of a privileged memo to The Washington Post did not waive the
                                  27   holder’s privilege when the holder demonstrated that it took “precautions to secure” the memo’s
                                       confidentiality prior to disclosure and that, despite an investigation, the source of the leak was
                                  28   unidentified and, therefore, no “inference” that its disclosure had been made by someone with
                                       authority to waive the privilege could be made. Id. at 1429-30.
                                                                                           2
                                   1   imminent” from party to whom privileged disclosures had been make “or that he needed to take

                                   2   steps to protect the communications with his ex-wife from further disclosure”) (emphasis in

                                   3   original).

                                   4           The application of de la Jara within the Ninth Circuit has typically been confined to

                                   5   analyses of whether a privilege holder undertook reasonable efforts to protect the privilege or limit

                                   6   use of privileged information following either the seizure of information by the government or

                                   7   inadvertent disclosure within a legal proceeding. See, e.g., U.S. v. W. Titanium, Inc., 08-CR-4229-

                                   8   JLS, 2010 WL 3789775, at *6 (S.D. Cal. Sept. 27, 2010) (applying de la Jara’s reasonableness

                                   9   standard to assess whether “[d]efendants have made sufficient efforts reasonably designed to

                                  10   protect and preserve their privilege with respect to” documents seized by the government); Hynix

                                  11   Semiconductor Inc. v. Rambus Inc., CV-00-20905-RMW, 2008 WL 350641, at *2 (N.D. Cal. Feb.

                                  12   2, 2008) (finding de la Jara’s “reasonable efforts” standard satisfied where defendant “has
Northern District of California
 United States District Court




                                  13   strenuously objected every time it has been ordered to produce allegedly privileged documents” in

                                  14   litigation).

                                  15           I conclude that the portion of the de la Jara analysis focusing on what steps the privilege

                                  16   holder takes after an involuntary disclosure does not apply in the context of involuntary disclosure

                                  17   to a media outlet. None of the cases addressing whether involuntary disclosure to a media outlet

                                  18   waives privilege consider whether the privilege holder pursued any action against the media outlet

                                  19   to seek the return or further limit the use of the privileged information. See id. at *4 (citing cases

                                  20   holding that involuntary disclosure of information subsequently published by newspapers did not

                                  21   waive privilege, as long as reasonable steps were taken to preserve information’s confidentiality

                                  22   prior to the disclosure). But in addressing a very similar factual context, the Hon. Jacqueline

                                  23   Corley determined in Dukes v. Wal–Mart Stores, 01–cv–252 CRB(JSC), 2013 WL 1282892 (N.D.

                                  24   Cal. March 26, 2013), that the involuntary leak of an attorney-client memo to the New York Times,

                                  25   who subsequently published an article discussing the memo at length, did not waive the privilege

                                  26   to allow for use of the memo in litigation. A copy of the leaked memo was later sent by an

                                  27   unknown person to plaintiffs’ counsel eight months after the publication of the article in the New

                                  28   York Times. Plaintiffs’ counsel recognized that the memo was marked as privileged, sequestered
                                                                                          3
                                   1   it and did not further review it, and promptly sought a ruling on waiver from the District Court.

                                   2   Judge Corley analyzed the evidence defendants submitted establishing the steps they took to

                                   3   maintain the memo’s confidentiality prior to its leak, not whether they had done anything to

                                   4   retrieve the document from the New York Times. Judge Corley concluded that the memo’s

                                   5   disclosure to the Times did not waive the privilege. Id. at * 5.

                                   6          I agree with Judge Corley’s reasoning and analysis. At least in this context, where the

                                   7   involuntary disclosure occurred to a media outlet, I hold that waiver must be analyzed considering

                                   8   the steps SAP holder took prior to the involuntary disclosure, not on the steps SAP took to seek

                                   9   return from, or limit the use of documents by Der Spiegel after that disclosure.2

                                  10          Once a law enforcement investigation or civil litigation commences, however, the privilege

                                  11   holder is required to take reasonable steps to protect its privilege. See de la Jara, 973 F.2d at 749

                                  12   n.2 (recognizing the government’s argument that de la Jara “could have filed, for example, a
Northern District of California
 United States District Court




                                  13   motion to suppress the letter under Fed.R.Crim.P. 12(b)(3), or a motion for return of property

                                  14   under Fed.R.Crim.P. 41(e)” to protect his privilege). Any argument that SAP should have known

                                  15   that Teradata had access to unpublished, privileged information given Teradata’s allegations in the

                                  16   Complaint and therefore that SAP should have moved with more speed to protect its privilege and

                                  17   prevent use of that information in this case is not foreclosed. That argument, if raised by the

                                  18   parties, should be resolved by Judge LaPorte in the first instance.

                                  19          SAP’s motion for relief from the nondispositive Order is GRANTED. The Disputes are

                                  20   returned to Judge Laporte for resolution of whether the steps SAP took with respect to the audit-

                                  21   related documents prior to the disclosure to Der Spiegel or the steps it took once it was on

                                  22

                                  23   2
                                         As the experts in German law presented by the parties to me (debating an issue that was not
                                  24   raised before Judge Laporte) demonstrate, whether a German entity had an effective or potentially
                                       effective recourse in 2015 to seek return or to limit use of documents involuntarily disclosed to a
                                  25   media outlet is questionable and, even if such recourse existed, depends on whether the documents
                                       disclosed matters of “public concern.” See Dkt. Nos. 102-1, 108-1. This proves the Levin’s
                                  26   court’s concern and recognition of “[t]he inadvisability of adopting an affirmative duty” absent
                                       use or disclosure in judicial proceedings, “given the difficulties that arise in determining what
                                  27   would constitute sufficient preemptive measures, as well as the unfairness and wastefulness of
                                       requiring the privilege holder to take affirmative action likely to prove unnecessary or ineffective.”
                                  28   S.E.C. v. Lavin, 111 F.3d at 931.

                                                                                         4
                                   1   sufficient notice of the use of privileged information in this litigation were reasonable to maintain

                                   2   its assertion of privilege.3

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 13, 2019

                                   5

                                   6
                                                                                                     William H. Orrick
                                   7                                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       3
                                  26     The parties dispute whether U.S. or German privilege law governs the documents and whether
                                       the audit-related documents were, in fact, privileged under the applicable law. This Order does
                                  27   not reach or touch upon the resolution of those questions. Nor does this Order reach or touch upon
                                       whether the crime-fraud or the at issue-waiver doctrines vitiate the assertion of privilege. If Judge
                                  28   Laporte determines that waiver does not apply, she may need to address these other issues at the
                                       heart of this dispute.
                                                                                         5
